DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Please refer to line through foreign patent documents and non-patent literature documents in the  information disclosure statement filed December 9, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is considered a triggered condition.  Applicant states “starting an automatic speed reduction operation to reduce rotating from the first speed to zero upon detection of a trigger condition”. However the claim does not define or have limitation describing what is considered a trigger condition.  The specification list two different trigger conditions. The trigger conditions could be a threshold torque, a time, or a number of rotations as stated in Par. [0033]). Also the trigger conditions .
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is the “start point” referenced in line 5.  Applicant does not define or have limitations in claim 11 describing or defining a start point. Applicant suggest amending independent claim 11 with the limitations of claim 16.
Claim 12 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is ambiguous and confusing and is rendered indefinite. Lines 7 and 10 both disclose a controller.  Examiner is unable to determine if the controllers in claim 19 are the same controller are if applicant is references two different controllers.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is considered a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conquergood et al. PG Pub. 2010/0132180 (Conquergood).
Regarding claim 1, Conquergood discloses a method for making up a tubular joint, comprising: rotating a first tubular (14) relative to a second tubular (14) at a first speed to engage the first and second tubulars (Par. [0034 & 0051]); and starting an automatic speed reduction operation to reduce rotating from the first speed to zero upon detection of a trigger condition (Par. [0054-0055]; Fig. 3). Conquergood teaches the speed can be reduced in step 355. (Par. [0054]; Fig. 3). Conquergood also teaches the speed can be reduced to zero. (Par. [0055]; Fig. 3). The trigger condition is determining if a condition is met in the flow chart. (Par. [0055]; Fig. 3).
Regarding claim 21, Conquergood discloses rotating a first tubular (14) relative to a second tubular (14) comprises rotating a pin of the first tubular relative to a box of the second tubular. (Fig. 1).
Claims 1, 2, 11 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clay US Patent 5,245,265 (Clay).
Regarding claim 1, Clay discloses a method for making up a tubular joint, comprising: rotating a first tubular relative to a second tubular at a first speed to engage the first and second tubulars (col. 4, lines 28-31); and starting an automatic speed reduction operation to reduce rotating from the first speed to zero upon detection of a trigger condition (col. 6, lines 61-66). (col. 6, lines 33-66).
Regarding claim 2, Clay discloses the trigger condition is one a measured torque between the first and second tubulars reaches a predetermined value. (col. 6, lines 61-62).
Regarding claim 11, Clay discloses a method for making up a tubular joint, comprising: relatively rotating a first tubular to a second tubular to engage the first tubular and the second tubular at a first speed while measuring a torque between the first and second tubulars (col. 6, lines 33-45); and when the measured torque reaches a start point (pre-determined level of torque, col. 6, lines 61-62), reducing a speed of relative rotation between the first and second tubulars from the first speed to zero (col. 6, lines 61-66). (col. 6, lines 33-66).
Regarding claim 18, Clay discloses evaluating quality of the tubular joint according to the measured torque value. (col.6, lines 33-45).
Regarding claim 19, Clay discloses a tubular makeup system, comprising: a tubular makeup assembly comprising: a first clamp for clamping to a first tubular; and a second clamp for clamping to a second tubular, wherein the first clamp and the second clamp are arranged to rotate the second tubular relative to the first tubular to make a tubular connection (Clay teaches an upper tong (2) and lower tong (not shown) which will clamp the first and second tubular, col. 4, lines 20-27); and a controller (6) including instructions, which when executed, perform operations comprising: controlling a relative rotational speed between the first clamp and second clamp using a controller (col. 6, lines 49-60); and starting an automatic speed (col. 6, lines 61-66).
Regarding claim 20, Clay discloses the tubular makeup assembly is one of a tong assembly. (col. 4, lines 20-27). The upper tong 2 and lower tong (not shown) make up the tong assembly.
Regarding claim 21, Clay discloses rotating a first tubular relative to a second tubular comprises rotating a pin of the first tubular relative to a box of the second tubular. (col. 4, lines 28-31). It is inherent to rotate one tubular relative to the second tubular wherein a pin and box of the tubulars will engage.
Allowable Subject Matter
Claims 3-10 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676